DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 

3.	This communication is in response to applicant's amendment dated 4/1/2022.
4.	Applicant's remarks, filed on 3/1/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.

Allowable Subject Matter
5.1.	Claims 1-30 are allowed.
5.3.	a). U.S. Patent Application No. 20060059154 to Raab el al., discloses apparatus for protection of database objects from unwanted access, particularly from external connections via a firewall (20). The apparatus comprises a data packet parsing unit (54) for parsing a data packet to find database operation commands in the packet, and an enforcement unit (56) for applying enforcement rules to the data packet, thereby to protect respective database objects. The apparatus may form an additional layer (50, 52) of protection in conjunction with a firewall (20) to protect internal data. method for transparently encrypting sensitive information, comprising detecting at least one literal in a database command that includes sensitive information. The literal is extracted from the database command. The literal is encrypted thereby forming an encrypted string. The literal is replaced by the encrypted string in the database command.

b). U.S. Patent Application No. 20070294539 to Shulman el al., discloses a method for transparently encrypting sensitive information, comprising detecting at least one literal in a database command that includes sensitive information. The literal is extracted from the database command. The literal is encrypted thereby forming an encrypted string. The literal is replaced by the encrypted string in the database command.

5.3.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 3/1/2022 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497